  Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 1 of 14 PageID #: 4881

Detainee Spending History                                                                                                     Page 1 of 13



Detainee Spending History
Yoo, Heon (122098)
                                                                i                                             Starting Balance: $83.64
Location: NJE
                                                                        MAY 2 1 20)9 '
From 11/1/2018 To 5/9/2019 11:59:59 PM                                                                         Ending Balance: $50.44



Trans. # Date/Time                   Entry Type                                Notes                             Amount         Balance
1492512 11/1/2018 1:05 PM            Inmate Bill Payment                       Phone Time Purchase #3238851       ($21.65)         $61.99
                                                      Phone Time ($20.00)
                                                      PhoneTimeTax ($1.65)
1492753 11/1/2018 8:20 PM            Inmate Bill Payment                       Phone Time Purc ase #3240797       ($43.30)         $18.69
                                                      Phone Time ($40.00)
                                                      PhoneTi eTn- ($5.30)
1493 40 11/3/2018 11:28 AM           Inmate A d                                                                    $100.00        $118.69
1493955 11/3/2018 12:20 PM               Inmate Bill Payment                   Phone Time Purchase #3245783        ($21.65)        $97.04
                                                      P one Time ($20.00)
                                                      Phone Time Tax ($1.65)
1494237 11/3/2018 11:23 PM               Inmate Bill Payment                                                       ($27.40)        $69.64
                                                      Copies ($27.40)
1494449 11/4/2018 4:55 PM                Inmate Bill Pay ent                   Phone Time Purchase #3250489        ($21.65)        $47.99
                                                      P one Time ($20.00)
                                                      Phone Time Tax ($1.65)
1495178 11/5/2018 7:17 AM                Inmate Bill Pay nt                    Older 1955                          ($29.48)        $18.51
                                                      Commissary ($28.65)
                                                      Taxes ($0.83)
1495696 11/5/2018 6:40 PM                Inmate Add                                                                $150.00        $168.51
1495749 11/5/2018 8:40 PM                Inmate Bill Payment                   Phone Time Purchase #3254889        ($21.55)       $146.86
                                                      Phone Time ($20.00)
                                                      P one Time Ta ($1.65)
1495798 11/6/2018 5:15 A                 Inmate Add                                                                 $50.00 $196.86
1496115 11/6/2018 8:10 PM                Inmate Bill Pay ent                   Phone Time Purc ase #3258008        ($21.65) $175.21
                                                      PhoneTime ($20.00!
                                                      P one lime Ta ($1.65)
1496554 11/7/2018 6:55 AM                Inmate Bill Pay ent                   Order 1958                          ($37.14) $138.07
                                                      Commissary ($37.14)
1496804 11/7/2018 9:40 PM                Inmate Bill Payment                   Phone Time Purchase #3261609        ($32.48) $105.59
                                                      Phone Time ($30.00)
                                                      Phone TimeTa ($2.48)
1497698 11/9/2018 5:25 PM                Inmate Bill Payment                   Phone Time Purchase #3267067        ($32.48) $73.11
                                                      Phone Time ($30,00)
                                                      Phone Time Tax ($2.48)
1498007 11/10/2018 6:30 P                Inmate Bill Payment                   Phone Ti e Purchase #3270786        ($64.95) $8.16
                                                      Phone Time ($60.00)
                                                      Phone Time Tax ($4.95)
1498512 11/12/2018 3:36 AM               Inmate Bill Payment                                                        ($1.20) $6.96
                                                      Copies ($1.20)
1499520         11/12/2018 9: 3 PM       Inmate Add                                                                $150.00        $156.96
 Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 2 of 14 PageID #: 4882

Detainee Spending History                                                                                           Page 2 of 13


Trans. #     Date/Time             Entry Type                            Notes                          Amount        Balance
1499528      11/12/2018 9: 6 PM    Inmate Add                                                             $50.00       $206.96
1499778     11/13/2018 7:25 P      Inmate Bill Payment                   Phone Time Purchase #3280378    ($32.48)      $174.48
                                                Phone Time ($30.00)
                                                  one Time Ta ($2.48)
1499825      11/13/2018 9:05 P     Inmate Bill Payment                   Phone Time Purchase #3280880    ($21.65)      $152.83
                                                Phone Time ($20.00)
                                                Phone Time Ta ($1.65)
1500522     11/14/2018 8:35 PM     Inmate Bill Payment                   Phone Time Purchase #3283981   ($43.30)       $109.53
                                                Phone Time ($40.00)
                                                Phone Time Ta ($3.30)
1501238     11/16/2018 3:15        Inmate Bill Payment                    hone Time Purc ase #3289049   ($21.65)         $87.88
                                                Phone Time ($20.00)
                                                Phone Time Tax ($1.65)
1501361     11/16/2018 7:20        Inmate Bill Payment                   Phone Time Purchase #3290215    ($21.65)        $66.23
                                                Phone Ti e ($20.00)
                                                Phone Time Ta ($1.65)
1502050     11/17/2018 8:26 PM     Inmate Bill Payment                                                    ($0.75)        $65.48
                                                 rnMed's ($0.75)
1502183     11/17/2018 10:30 PM    Inmate Bill Payment                                                    ($7.20)        $58.28
                                                Copies ($7.20)
1502907     11/18/2018 1:39        Inmate Bill Payment                   Order 1964                       ($3.57)        $54.71
                                                Com issary ($3.57)
1503809      11/19/2018 3:10 PM    Inmate Sill Payment                   P one Time Purchase #3299014    ($10.83)        $43,88
                                                Phone Time ($10,00)
                                                Phone Time Tax ($0.83)
1503838      11/19/2018 4:45 P     Inmate Bill Payment                   Phone Time Purchase #3299419    ($10.83)        $33.05
                                                Phone Time ($10.00)
                                                Phone Ti e Tax ($0.83)
1503849     11/19/2018 6:18 PM     Inmate Add                                                            $150.00       $183.05
1503854     11/19/2018 6:23 P      Inmate Add                                                             $50.00       $233.05
1504176      11/20/2018 11:30 AM   Inmate Bill Payment                   Phone Time Purchase #3301418   ($21.65)       $211.40
                                                Phone Time ($20.00)
                                                 hone Time Tax ($1.65)
1504566      11/20/2018 3:02 PM    In ate Bill Payment                                                    ($0.75)      $210.65
                                                PrnMed's ($0.75)
1504822      11/20/2018 6:05 P     Inmate Bill Payment                   Phone Time urchase #3302815     ($10.83)      $199.82
                                                Phone Time ($10.00)
                                                Phone Time Tax ($0.83)
1504828      11/20/2018 6:25 P     Inmate Bill Payment                   Phone Time Purchase #3302915    ($10.83)      $188.99
                                                Phone Time ($10.00)
                                                PhoneTimeTa ($0.83)
1504868      11/20/2018 7:10 PM    Inmate Bill Pay ent                   Phone Time Purchase #3303118   ($21.65)       $167.34
                                                Phone Time ($20.00)
                                                Phone Ti e Tax ($1.65)
  Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 3 of 14 PageID #: 4883

Detainee Spending History                                                                                              Page 3 of 13



Trans. #     Date/Time             Entry Type                             Notes                           Amount         Balance
1505246      11/21/2018 6:05 PM    Inmate Bill Payment                    Phone Time Purchase #3305987     ($10.83)       $156.51
                                                Phone Time ($10.00)
                                                PhoneTimeTax ($0.83)
1505257      11/21/2018 6:55 PM    Inmate Bill Pay ent                    P one Ti e Purchase #3306196     ($32. 8)        $124.03

                                                Phone Time ($30.00)
                                                Phone Time Tax ($2.48)
1505515      11/22/2018 6:05 PM    Inmate Bill Payment                    Phone Time Purchase #3309910     ($10.83)        $113.20

                                                Phone Time ($10.00)
                                                Phone Ti e Tax ($0.83)
1506434      11/24/2018 10:20 AM   Inmate Bill Payment                    Phone Time Purchase #3314285     ($ 3.30)         $69.90

                                                Phone Time ($40.00)
                                                Phone Time Tax ($3.30)
1506906      11/25/2018 3:40 M     Inmate Bill Payment                    Phone Time Purchase #3318436     ($10.83)         $59.07
                                                Phone Time ($10.00)
                                                Phone Time Tax ($0.83)
1507607      11/26/2018 6: 9 A     In ate Bill Payment                    Order 1965                       ($46.31)         $12.76
                                                Commissary ($44.21)
                                                Taxes ($2.10)
1507683      11/26/2018 12:40 P    Inmate Bill Payment                    Phone Time Purchase #3320927     ($10.83)           $1.93
                                                Phone Time ($10.00)
                                                Phone Time Tax ($0.83)
1507760      11/26/2018 6:38 PM    In ate Add                                                              $150.00         $151.93

1507810      11/26/2018 9:55 PM    Inmate Bill Payment                    Phone Time Purchase #3323208     ($10.83)        $141.10
                                                Phone Time ($10.00)
                                                Phone Time Tax ($0.83)
1508194      11/27/2018 5:11 PM    In ate Bill Payment                    Phone Time Purchase #3324978     ($21.65)        $119.45
                                                Phone Time ($20.00)
                                                Phone Ti e Ta ($1.65)
1508217      11/27/2018 6:35 PM    Inmate Bill Payment                    Phone Time Purchase #3325357     ($10.83)        $108.62
                                                Phone Time ($10.00)
                                                Phone TimeTax ($0.83)
 1508321     11/28/2018 4:10 AM    Inmate Bill Payment                                                       ($7.80)       $100.82
                                                Copies ($7.80)
 1508661     11/28/2018 6:52 A     Inmate Bill Payment                    Order 1967                       ($74.44)          $26.38
                                                Commissary ($71.99)
                                                Ta es ($2.45)
 1509231      11/28/2018 1:51 PM   Inmate Bill Payment                    Cre it 1968                        $11.81          $38.19
                                                Commissary $10.91

                                                Taxes $0.90

 1509233      11/28/2018 1:52 PM   Inmate B ll Payment                    Credit 1969                        $11.81          $50.00
                                                Commissary $10.91

                                                Taxes $0.90

 1509354      11/28/2018 4:45 PM    Inmate Bill Payment                    Phone Ti e Purchase #3327996     ($21.65)         $28.35
                                                  hone Time ($20.00)
                                                 Phone Time Tax ($1.65)
 1510740      12/1/2018 10:25 AM    Inmate Bill Payment                     hone Time Purchase #3336591     ($10.83)         $17.52
  Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 4 of 14 PageID #: 4884

Detainee Spending History                                                                                           Page 4 of 13



Trans. #     Date/Time             Entry Type                            Notes                          Amount        Balance
                                                Phone Time ($10.00)
                                                Phone Time Tax ($0.83)
1511584      12/3/2018 1:28 AM     Inmate Bill Payment                                                    ($0.75)        $16.77
                                                Prn Med's ($0.75)
1511601      12/3/2018 1:30 AM     Inmate Bill Payment                                                    ($0.75)        $16.02
                                                Prn Med's ($0.75)
1512231      12/3/2018 6:57 AM     Inmate Bill Payment                   Order 1970                       ($4.97)        $11.05
                                                Commissary ($4.84)
                                                Ta es ($0.13)
1512307      12/3/2018 10:20 A     Inmate Bid Payment                    Phone Time Purchase #3343570    ($10.83)         $0.22
                                                Phone Time ($10.00)
                                                Phone T me Tax ($0.83)
1512488      12/3/2018 5:21 P      Inmate Ad                                                             $150.00        $150.22

1512489      12/3/2018 5:24 PM     Inmate Add                                                             $50.00        $200.22

1512522      12/3/2018 6:55 PM     Inmate Bill Payment                   Phone Time Purchase #3345742    ($32.48)       $167.74
                                                Phone Time ($30,00)
                                                Phone Time Tax ($2.48)
1513216      12/5/2018 4:24 AM     Inmate Bill Payment                                                    ($2.80)       $164.94
                                                Copies ($2.80)
1513586      12/5/2018 6:53 AM     Inmate Bill Pay ent                   Or er 1972                      ($68.59)        $96.35
                                                Commissary ($66.64)
                                                Taxes ($1.95)
1513611      12/5/2018 9:10 AM     Inmate Bill ayment                                                     ($0.50)        $95.85
                                                Copies ($0.50)
1513787      12/5/2018 5:10 PM     Inmate Bill Payment                   Phone Time Purchase #3351980    ($10.83)        $85.02
                                                Phone Time ($10.00)
                                                P one Time Tax ($0.83)
1514821      12/8/2018 8:55 AM     Inmate Bill Payment                   Phone Time Purchase #3360225    ($64.95)        $20.07
                                                Phone Time ($60.00)
                                                Phone Time Tax ($4.95)
1516049      12/10/2018 6:57 AM    Inmate Bill Payment                   Order 1973                       ($8.82)        $11.25
                                                Commissary ($8.30)
                                                Ta es ($0.52)
1516555      12/10/2018 1:15 PM    Inmate Bill Payment                   Phone Time Purchase #3367537    ($10.83)          $0.42
                                                Phone Time ($10.00)
                                                PhoneTimeTax ($0.83)
1516744      12/10/2018 5:23 PM    Inmate Add                                                            $150.00        $150.42
1516835      12/10/2018 9:30 PM    Inmate Bill Payment                   Phone Time Purchase #3369700    ($32.48)       $117.94
                                                Phone Time ($30.00)
                                                Phone Time Ta ($2.48)
1517816      12/12/2018 6:55 AM    Inmate Bill Payment                   Order 1977                      ($38.78)         $79.16
                                                Commissary ($38.78) •
1517874      12/12/2018 11:05 AM   Inmate Bill Payment                   Phone Time Purchase #3373445    ($32.48)         $46.68
                                                Phone Time ($30,00)
                                                Phone Time Ta ($2.48)
1518785      12/14/2018 7:05 PM    Inmate Bill Payment                   Phone Time Purchase #3381777    ($43.30)          $3.38
  Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 5 of 14 PageID #: 4885

Detainee Spending History                                                                                           Page 5 of 13



Trans. #     Date/Time             Entry Type                            Notes                          Amount        Balance
                                                Phone Time ($40.00)
                                                Phone Time Tax ($3.30)
1519941      12/17/2018 5:02 AM    Inmate Bill Payment                                                    ($1.69)         $1.69
                                                Copies ($1.69)
1520411      12/17/2018 6:57 AM    Inmate Bill ayment                    Order 1979                       ($1.69)         $0.00
                                                Commissary ($1.67)
                                                Taxes ($0.02)
1520730      12/17/2018 9:23 PM    inmate Add                                                            $150.00       $150.00
1520731      12/17/2018 9:30 PM    Inmate Bill Payment                                                    ($3.81)       $146.19
                                                Copies ($3.81)
1520732      12/17/2018 9:30 M     Inmate Bill Payment                                                    ($1.90)       $144.29
                                                Copies ($1.90)
1520819      12/18/2018 8:45 AM.   Inmate Bill ay ent                    Phone Time Purchase #3393379    ($32.48)       $111.81
                                                Phone Time ($30.00)
                                                P one Time Tax ($2.48)
1521864      12/19/2018 6:48 AM    Inmate Bill Payment                   Order 1980                      ($51.12)        $60.69
                                                Commissary ($49.70)
                                                Taxes ($1.42)
1522358      12/20/2018 4 10 PM    Inmate Bill Pay ent                   Phone Time urchase #3401440     ($54.13)         $6.56
                                                P one Time ($50.00)
                                                 hone Time Ta ($4,13)
1523911      12/23/2018 5:54 PM    Inmate Add                                                            $150.00        $156.56
1523914      12/23/2018 6:10 P     Inmate Bill ayment                    Phone Time Purchase #3411827    ($32.48)       $124.08
                                                Phone Time ($30.00)
                                                PhoneTimeTa ($2.48)
1523926      12/23/2018 6:40 PM    Inmate Bill Payment                   Phone Time Purchase #3411943    ($32. 8)        $91.60
                                                 hone Time ($30.00)
                                                Phone Time Tax ($2.48)
1523942      12/23/2018 8:00 PM    Inmate Bill ay ent                     hone Time Purchase #3412348    ($32. 8)        $59.12
                                                  one Ti e ($30.00)
                                                 hone TimeTax ($2.48)
1524003      12/24/2018 8:16 AM    Inmate Add                                                            $100.00        $159.12
1525007      12/26/2018 1 28 PM    Inmate Bill Payment                   Order 1983                      ($47.75)       $111,37
                                                Commissary ($46.61)
                                                Taxes ($1.14)
1525133      12/26/2018 5:30 PM    Inmate Bill Payment                   Phone Time urchase #3422492     ($32. 8)        $78.89
                                                 hone Time ($30.00)
                                                 hone Time Tax ($2.48)
1525590      12/28/2018 2:10 PM    Inmate Bill Payment                   Phone Time Purc ase #3427775    ($54.13)        $24.76
                                                 hone Time ($50.00)
                                                 hone Ti e Ta ($4.13)
1527308      12/31/2018 6:58 AM    Inmate Bill Payment                   Order 1985                      ($23.85)          $0.91
                                                Commissary ($23.65)
                                                Taxes ($0.20)
1527853      12/31/2018 8:43 PM    Inmate Add                                                            $150.00        $150.91
1528553      1/2/2019 12:01 PM     Inmate Bill Payment                   Order 1987                      ($66.73)        $84.18
 Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 6 of 14 PageID #: 4886
Detainee Spen ing History                                                                                        Page 6 of 13


Trans. #    Date/Time            Entry Type                            Notes                         Amount        Balance
                                              Commissary ($65.37)
                                             Taxes ($1.36)
1528791     1/2/2019 5:55 PM     Inmate Bill Payment                  P one Ti e Purchase #3445101    ($32.48)       $51.70
                                              Phone Time ($30.00)
                                             Phone Time Tax ($2.48)
1529033     1/3/2019 3:50 PM    Inmate Bill Payment                   Phone Time Purchase #3447802   ($ 3.30)          $8.40
                                             Phone Time ($40.00)
                                             Phone Time Tax ($3.30)
1529762     1/4/2019 8 13 PM    Inmate Add                                                             $50.00        $58.40
1529769     1/4/2019 8:25 PM    Inmate Bill Payment                   Phone Time Purchase #3452700   ($54.13)          $4.27
                                             P one Ti e ($50.00)
                                             Phone Time Tax ($4.13)
1530053     1/5/2019 7:48 P     Inmate Add                                                             $50.00        $54.27
1530195     1/6/2019 11:40 AM   Inmate Bill Payment                   Phone Time Purchase #3457225   ($21.65)        $32.62
                                             Phone Time ($20.00)
                                             Phone Time Tax ($1.65)
1530271     1/6/2019 2:55 PM    Inmate Bill Pay ent                   Phone Ti e Purchase #3457872   ($21.65)        $10.97
                                             Phone Time ($20.00)
                                             P oneTimeTa ($1.65)
1530917     1/7/2019 7:01 A     Inmate Bill Payment                   Or er 1988                     ($10.62)         $0.35
                                             Commissary ($10.44)
                                             Taxes ($0.18)
1531302     1/7/2019 3:20 P     Inmate Bill Payment                                                   ($0.18)         $0.17
                                             Dr. Visit ($0.18)
1531377     1/7/2019 6:02 P     Inmate A d                                                           $150.00        $150.17
1531378     1/7/2019 6:10 PM    Inmate Bill Payment                                                   ($9.82)       $140.35
                                             Dr. Visit ($9.82)
1531393     1/7/2019 6:55 P     Inmate Bill Payment                   Phone Time Purchase #3462184   ($21.65)      $118.70
                                             Phone Time ($20.00)
                                             Phone Time Ta ($1.65)
1531754     1/8/2019 7:55 P     Inmate Bill Payment                   Phone Time Purchase #3465643   ($32.48)        $86.22
                                             Phone Time ($30.00)
                                             Phone Time Tax ($2.48)
1531827    1/9/2019 12:43 A     Inmate Bill Payment                                                   ($3.60)        $82.62
                                             Copies ($3.60)
1532118    1/9/2019 6:39        Inmate Bill Pay ent                   Order 1992                     ($52.21)        $30.41
                                             Commissar ($51.20)
                                             Ta es ($1.01)
1532365    1/9/2019 11:43 PM    Inmate Bill Payment                                                   ($2.30)       $28.11
                                             Copies ($2.30)
1532534    1/10/2019 5:35 PM    Inmate Bill Payment                   Phone Time Purchase #3470892   ($21.65)         $6.46
                                             Phone Time ($20.00)
                                              hone Ti e Tax ($1.65)
1532653    1/11/2019 5:58 AM    Inmate Add                                                            $50.00        $56.46
 Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 7 of 14 PageID #: 4887
Detainee Spending History                                                                                                        Page 7 of 13



Trans. #    Date/Time            Entry Type                               Notes                                       Amount       Balance
1532786     1/11/2019 1:05 PM    Inmate Bill Payment                      Phone Time Purchase #3473035                ($43.30)        $13.16
                                              Phone Time ($40.00)
                                              Phone Time Tax ($3.30)
1532888     1/11/2019 4:30 P     Inmate Bill ayment                          one Time Purc ase #3 73821               ($10.83)         $2.33
                                              Phone Time ($10.00)
                                              Phone Ti e Ta ($0.83)
1534098     1/14 2019 6:58 AM    In ate Bill Payment                      Or er 1993                                   ($1.04)         $1,29
                                              Commissary ($1.04)
1534469     1/14/2019 9:43 PM    Inmate Add                                                                           $150.00       $151.29
1534474     1/14/2019 9:55 PM    Inmate Bill Payment                      Phone Ti e Purchase #3485078                ($21.65)      $129.64
                                              Phone Ti e ($20.00)
                                              Phone Time Tax ($1.65)
1534605     1/15/2019 3:25 PM    Inmate Bill ayment                       Phone Time urchase #3486514                 ($64.95)       $64.69
                                              Phone Time ($60.00)
                                              P one Time Tax ($4.95)
1535170     1/16/2019 6:57 AM    Inmate Bill Payment                      Order 1994                                  ($41.77)       $22.92
                                              Com issary ($40.97)
                                              Taxes ($0.80)
1537098     1/17/2019 5 10 M     Inmate Bill ayment                        hone Time Purchase #3493187                ($21.65)        $1.27
                                              Phone Time ($20.00)
                                               hone Time Ta ($1.65)
1537122     1/17/2019 6:49 M     Inmate Add                                                                           $100.00       $101.27
1537135     1/17/2019 7:10 M     Inmate Bill Payment                      P one Ti e urc ase #3493804                 ($32.48)       $68.79
                                              Phone Time ($30.00)
                                              Phone Time Tax ($2.48)
1537467     1/18/2019 4:20 M     Inmate Bill Payment                      Phone Time Purc ase #3496278                ($43.30)       $25.49
                                              Phone Time ($40.00)
                                              P one Time Tax ($3.30)
1538679     1/21/2019 6:53 AM    Inmate Bill Payment                      Order 1995                                  ($14.17)       $11.32
                                              Commissary ($1 .04)
                                              Ta es ($0.13)
1538791     1/21/2019 6:39 M     Inmate Add                                                                           $150.00       $161.32
1539135     1/22/2019 12:35 PM   Inmate Bill Payment                      Phone Time Purc ase #3507811                ($21.65)      $139.67
                                              Phone Time ($20,00)
                                              Phone Time Ta ($1.65)
1539227     1/22/2019 1:02 PM    Inmate Bill Payment                                                                   ($4.50)     $135.17
                                              Medical Admin Fee ($4.50)
1539273     1/22/2019 1:28 P     Inmate Bill Payment                                                                   ($0.80)     $134.37
                                              Copies ($0.80)
1539871     1/23/2019 6:57 AM    Inmate Bill Payment                      Order 1997                                  ($64.54)       $69.83
                                              Comm ssary ($62.40)
                                              Ta es ($2.14)
1539921     1/23/2019 10:20 AM   Bank Check                               Per Request form dated 1/21/19 - Received    ($2.00)       $67.83
                                                                          1/23/19
1540201     1/23/2019 9:25 PM    In ate Bill Payment                      Phone Time Purchase #3513355                ($10.83)       $57.00
                                              Phone Time ($10,00)
                                              Phone Time Tax ($0.83)
  Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 8 of 14 PageID #: 4888
Detainee Spending History                                                                                                Page 8 of 13



Trans.# Date/Time Entry Type Notes                                                                         Amount          Balance
                                                                                                            '( $21.65)
1540269     1/24/2019 8:55 AM     Inmate Bill Payment                      Phone Time Purchase #3513719                       $35.35
                                               Phone Time ($20.00)
                                               P one Time Tax ($1.65)
1541192      1/25/2019 6:10 PM    Inmate Bill ayment                       Phone Time Purchase #3519007     ($32. 8)           $2,87
                                               Phone Time ($30.00)
                                               Phone Time Tax ($2.48)
1542409      1/28/2019 7:09 AM    Inmate Bill Payment                      Order 1998                        ($2.73)           $0.14
                                               Commissary ($2.52)
                                               Taxes ($0.21)
1542540      1/28/2019 10:47 AM   Inmate Bill Payment                                                        ($0.07)           $0.07
                                               Medical Admin Fee ($0.07)
1542815      1/28/2019 6:35 PM    Inmate Add                                                                $150.00          $150.07
1542816      1/28/2019 6:40 M     Inmate Bill Payment                                                        ($2.93)         $147.14
                                               Medical Admin Fee ($2.93)
1542841      1/28/2019 8:00 PM    Inmate Bill Payment                      Phone Time Purchase #3529814     ($21.65)         $125.49
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1543775      1/30/2019 6:51 AM    Inmate Bill Payment                      Order 1999                       ($55.71)          $69.78
                                               Commissary ($54.51)
                                               Ta es ($1.20)
1543851      1/30/2019 9:45 AM    Inmate Bill Payment                      Phone Time Purchase #3533966     ($21.65)          $48.13
                                               Phone Time ($20,00)
                                               PhoneTimeTax ($1.65)
1544677      1/31/2019 8:35 AM    Inmate Bill Payment                      Phone Time Purchase #3536991     ($21.65)          $26.48
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1544845      1/31/2019 3:35 PM    Inmate Bill Payment                      Phone Time Purchase #3538127     ($21.65)           $4.83
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1547607      2/4/2019 6:51 AM     Inmate Bill Payment                      Order 2000                         ($3.7 )           $1.09
                                               Commissary ($3.45)
                                               Taxes ($0.29)
1547632      2/4/2019 9:08 AM     Inmate Add                                                                 $150.00         $151.09

1548084      2/4/2019 5:00 PM     Inmate Bill Payment                      Phone Time Purchase #3553538      ($32.48)        $118.61
                                               Phone Time ($30.00)
                                               Phone Time Tax ($2.48)
1548596      2/5/2019 5:55 PM     Inmate Bill Payment                      Phone Time Purchase #3557361      ($10.83)        $107.78
                                               Phone Time ($10.00)
                                               Phone Ti eTax ($0.83)
 1549070     2/6/2019 6:57 A      Inmate Bill Payment                      Order 2001                        ($50.41)          $57.37
                                               Commissary ($47.49)
                                               Taxes ($2.92)
 1550068      2/8/2019 6:10 P      Inmate Bill Payment                     Phone Time Purchase #3567581      ($10.83)          $46.54
                                                Phone Time ($10.00)
                                                Phone Time Tax ($0.83)
 1550134      2/8/2019 8:20 M      Inmate Bill Payment                      Phone Time Purchase #3568310     ($10.83)          $35.71
   Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 9 of 14 PageID #: 4889
                                                                                                                            Page 9 of 13
Detainee Spending History


                                                                             Notes                            Amount          Balance
Trans. #
                                                  Phone Time ($10.00)
                                                  PhoneTimeTax ($0.83)
                                                                             Phone Time Purc ase #3571019      ($21.65)          $14.06
1550437      2/9/2019 6:00 PM       Inmate Bill Pay ent
                                                  P one Time ($20.00)
                                                  Phone TimeTax ($1.65)
                                    In ate Bill Payment                      Order 2002                        ($13.71)           $0.35
1551355      2/11/2019 6:53 AM
                                                  Commissary ($13.15)
                                                  Taxes ($0.56)
                                                                                                               $150.00          $150.35
1551364      2/11/2019 8:16 A       Inmate Add
                                                                             Phone Time Purchase #3576387      ($21.65)         $128.70
1551456      2/11/2019 1:45 PM      Inmate Bill Payment
                                                   P one Time ($20.00)
                                                   Phone Time Tax ($1.65)
                                    Inmate Bill Payment                      Phone Time Purchase #3578865      ($43.30)           $85.40
 1551579     2/11/2019 9:55 PM
                                                   P one Time ($40.00)
                                                   Phone Time Tax ($3.30)
                                                                             Order 2004                        ($63.14)           $22.26
 1553075      2/13/2019 6:51 AM     Inmate Bill Payment
                                                   Commissary ($61.39)
                                                   Taxes ($1.75)
                                                                             Phone Time Purchase #3582982      ($21.65)            $0.61
 1553145      2/13/2019 10:55 AM     Inmate Bill Payment
                                                   Phone Time ($20.00)
                                                   Phone Time Tax ($1.65)
                                                                              Or er 2005                         ($0.32)            $0.29
 1555855      2/18/2019 6 53         In ate Bill Pay ent
                                                   Com issary ($0.30)
                                                   Taxes ($0.02)
                                                                                                                $150.00          $150.29
 1557033      2 18/2019 7 02 P       Inmate Add
                                                                              Phone Time Purchase #3603842      ($54.13)           $96.16
 1557038      2 18/2019 7:20 PM      Inmate Bill Payment
                                                    Phone Time ($50.00)
                                                    Phone Time Ta ($4.13)
                                                                              Order 2009                        ($41.00)           $55.16
  1557748      2/20/2019 6:37 AM     Inmate Bill Payment
                                                    Co missary ($40.12)
                                                    Taxes ($0.88)
                                                                              Phone Time Purchase #3608367      ($5 .13)            $1.03
  1557767      2/20/2019 9:20 AM     Inmate Bill Payment
                                                    Phone Ti e ($50.00)
                                                    Phone Time Tax ($4.13)
                                                                                                                  $50.00           $51.03
  1558106      2/21/2019 8:44 AM      Inmate Add
                                                                               Phone Time P rchase #3611692      ($32. 8)          $18.55
  1558122      2/21/2019 9:20 AM      Inmate Bill Payment
                                                    Phone Time ($30.00)
                                                    Phone TimeTax ($2.48)
                                                                               Phone Time Purchase #3613758      ($10.83)            $7.72
  1558262      2/21/2019 6:05 PM      Inmate Bill Payment
                                                    Phone Time ($10.00)
                                                    Phone Time Tax ($0.83)
                                                                               Order 2011                         ($7.40)            $0.32
  1559858      2/25/2019 6:52 AM      Inmate Bill Payment
                                                    Co missary ($7.03)
                                                    Taxes ($0.37)
                                                                                                                 $150.00           $150.32
   1559887      2/25/2019 11:00 A     Inmate Add
                                                                               Phone Time Purchase 3629615       ($21.65)          $128.67
   1560012      2/25/2019 6:10 PM     Inmate Bill Payment
 Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 10 of 14 PageID #: 4890
Detainee Spending History                                                                                            Page 10 of 13



Trans. #     Date/Time           Entry Type                             Notes                            Amount         Balance
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1560521     2/26/2019 12:10 PM   Inmate Bill Payment                    Phone Time Purchase #3631870      ($32. 8)         $96.19
                                               Phone Time ($30.00)
                                               Phone Time Tax ($2.48)
1561101      2/27/2019 6:51 AM   Inmate Bill Payment                    Order 2013                        ($48.89)         $47.30
                                               Commissary ($48.14)
                                               Ta es ($0.75)
1561541      2/28/2019 1:15 PM   Inmate Bill Payment                    Phone Time Purchase #3639745      ($32.48)         $14.82
                                               Phone Time ($30.00)
                                               Phone Time Tax ($2.48)
1562379      3/1/2019 7:50 PM    Inmate Bill Payment                    Phone Time Purchase #3646235      ($10.83)          $3.99
                                               Phone Time ($10,00)
                                               Phone Time Tax ($0.83)
1563826      3/4/2019 6:52 AM    Inmate Bill Payment                    Order 2016                         ($3.84)          $0.15
                                               Commissary ($3.75)
                                               Ta es ($0.09)
1564145      3/4/2019 6:50 PM    Inmate Add                                                               $150.00         $150.15
1564387      3/5/2019 1:20 P     In ate Bill Payment                      one Time Purchase #3660490      ($21.65)        $128.50
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1564398      3/5/2019 1:40 PM    Inmate Bill Payment                    Phone Time Purchase #3660549      ($21.65)        $106.85
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1565150      3/6/2019 6:52 AM    Inmate Bill Payment                    Order 2017                        ($40.46)         $66.39
                                               Commissary ($39.92)
                                               Ta es ($0.54)
1565734      3/8/2019 8:41 AM    Inmate Bill Payment                    Phone Time Purchase #3668129      ($32.48)         $33.91
                                               Phone Time ($30.00)
                                               Phone Time Tax ($2.48)
1565746      3/8/2019 8:41 AM    Inmate Bill Payment                    Phone Time Purchase #3668305      ($32.48)           $1.43
                                               Phone Time ($30.00)
                                               Phone Time Tax ($2.48)
1566164      3/8/2019 11:50 AM   Inmate Bill Payment                    Order 2021                         ($0.16)           $1.27
                                               Commissary ($0.15)
                                               Taxes ($0.01)
1566865      3/9/2019 8:13 PM    Inmate Add                                                                $20.00          $21.27
1566874      3/9/2019 8:30 PM    Inmate Bill Payment                    Phone Ti e Purchase #3677956      ($10.83)         $10.44
                                               Phone Time ($10.00)
                                               Phone Time Tax ($0.83)
1567749      3/11/2019 6:15 A    Inmate Note                            ******* |osec| Account *******                      $10.44
1567872      3/11/2019 6:25 AM   Inmate Note                            ******* opened Account *******                      $10.44
1568084      3/11/2019 11:11 A   Inmate Add                                                               $150.00         $160.44
1568164      3/11/2019 1:20 PM   Inmate Bill Payment                    Phone Time Purchase #3683096      ($21.65)        $138.79
                                               Phone Time ($20,00)
                                               P one Time Tax ($1.65)
  Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 11 of 14 PageID #: 4891
Detainee Spending History                                                                                          Page 11 of 13



Trans. #    Date/Time             Entry Type                            Notes                          Amount         Balance
1568216     3/11/2019 3:00 PM     Inmate Bill Payment                   Phone Time Purchase #3683439    ($43.30)         $95.49
                                               Phone Time ($40.00)
                                               Phone Time Tax ($3.30)
1569659     3/13/2019 6:47 AM     Inmate Bill Payment                   Order 2023                      ($49.46)         $46.03
                                               Commissary ($48.30)
                                               Taxes ($1.16)
1570033     3/13/2019 3:52 PM     Inmate Bill Payment                   P one Time Purchase #3690910    ($21.65)         $24.38
                                               Phone Time ($20.00)
                                               PhoneTimeTax ($1.65)
1570435     3/14/2019 1:55 PM     Inmate Bill Payment                    hone Time Purchase #3693930    ($21.65)          $2.73
                                               P one Time ($20.00)
                                               P oneTimeTax ($1.65)
1572367     3/18/2019 10:18 A     Inmate Add                                                            $150.00         $152.73
1572579     3/18/2019 2:00 PM     In ate Bill Payment                    hone Time Purchase #3708672    ($43.30)        $109.43
                                               Phone Time ($40.00)
                                               PhoneTimeTax ($3.30)
1573031      3/19/2019 9:39 AM    Inmate Bill Payment                                                   ($10.00)         $99.43
                                               Dr. Visit ($10.00)
1574211      3/20/2019 6:56 AM    Inmate Bill Payment                   Order 2026                      ($64. 4)         $34.99
                                               Com issary ($63,29)
                                               Taxes ($1.15)
1574463      3/20/2019 12:20 P    Inmate Bill Payment                   Phone Time Purchase #3715544    ($32.48)          $2.51
                                                hone Time ($30.00)
                                                honeTimeTax ($2.48)
1576282      3/22/2019 10:01 AM   In ate Bill Payment                   Order 2029                       ($2.23)          $0.28
                                               Commissary ($2.23)
1577433      3/25/2019 10:40 AM   Inmate Add                                                            $150.00         $150.28
1577462      3/25/2019 12:15 PM   Inmate Bill Payment                    hone Time Purchase #3733318    ($21.65)        $128.63
                                               Phone Time ($20.00)
                                               PhoneTimeTax ($1.65)
1579482      3/27/2019 6:56 AM    In ate Bill Payment                   Or er 2030                      ($72.71)         $55.92
                                               Commissary ($70.61)
                                               Taxes ($2.10)
1579642      3/27/2019 12:10 PM   Inmate Bill Payment                   Phone Time Purc ase #3740252    ($5 .13)          $1.79
                                               Phone Time ($50.00)
                                               P oneTi eTa ($4.13)
1580666      3/28/2019 9:37 PM    Inmate Add                                                             $50.00          $51.79
1581654      3/29/2019 2:55 PM    Inmate Bill Payment                   Phone Time Purchase #3747509    ($32.48)         $19.31
                                               Phone Time ($30.00)
                                               PhoneTimeTax ($2.48)
1582967      4/1/201911:28 AM     Inmate Add                                                            $150.00         $169.31
1584855      4/3/2019 6:41 AM     Inmate Bill Payment                   Order 2032                     ($113.02)         $56.29
                                               Commissary ($110.95)
                                               Taxes ($2.07)
 Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 12 of 14 PageID #: 4892
Detainee Spending History                                                                                          Page 12 of 13



Trans. #     Date/Time            Entry Type                            Notes                          Amount         Balance

1585320     4/3/2019 4:30 PM      Inmate Bill Payment                   Phone Time Purchase #3765599    ($32. 8)         $23.81
                                               P one Time ($30.00)
                                               P one Time Tax ($2.48)
1586472     4/5/2019 9:00 AM      Inmate Bill Payment                   Order 2033                      ($11. 0)         $12.41
                                               Comm ssary ($11.16)
                                               Taxes ($0.24)
1588070     4/7/2019 4:24 P       Inmate Bill Payment                                                    ($5.00)          $7.41
                                               Nurse Visit ($5.00)
1589079     4/8/2019 5:18 AM      Inmate Add                                                            $150.00         $157.41

1589518      4/8/2019 3:30 PM     Inmate Bill Payment                   Phone Time Purchase #3782843    ($21.65)        $135.76
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1591044      4/10/2019 6:58 A     Inmate Bill Payment                   Order 2035                     ($107.13)         $28.63
                                               Commissary ($104.78)
                                               Ta es ($2.35)
1593251      4/12/2019 8:33 AM    Inmate Bill Payment                   Order 2037                       ($5.70)         $22.93
                                               Commissary ($5,70)
1593871      4/13/2019 9:37 PM    Inmate Bill Payment                                                    ($0.20)         $22.73
                                               Copies ($0.20)
1594716      4/15/2019 11:21AM    Inmate Add                                                            $150.00         $172.73
1595179      4/16/2019 1:15 PM    Inmate Bill Payment                   Phone Time Purchase #3809155    ($10.83)        $161.90
                                               Phone Time ($10.00)
                                               Phone Time Tax ($0.83)
1596596      4/17/2019 6:53 A     Inmate Bill Payment                   Or er 2038                     ($117.32)         $44.58
                                               Commissary ($114.62)
                                               Taxes ($2.70)
1597344      4/18/2019 3:05 P     Inmate Bill Payment                   Phone Time Purchase #3815524    ($21.65)         $22.93
                                               Phone Time ($20.00)
                                               Phone Time Tax ($1.65)
1597360      4/18/2019 3:35 PM    Inmate Bill Payment                   Phone Time urchase #3815641     ($10.83)         $12.10
                                                hone Time ($10.00)
                                               Phone Time Ta ($0.83)
1597976      4/19/2019 8:32 AM    Inmate Bill Payment                   Order 2039                      ($12.01)           $0.09
                                               Commissary ($11.63)
                                               Taxes ($0.38)
1599126      4/22/2019 11:00 AM   Inmate Add                                                            $150.00         $150.09
1600619      4/24/2019 6:53 A     Inmate Bill Payment                   Order 2041                     ($115.51)          $34.58
                                               Commissary ($112.50)
                                               Taxes ($3.01)
1600692      4/24/2019 10:25 AM   Inmate Bill Payment                   Phone Time Purchase #3833243    ($21.65)          $12.93
                                               Phone Time ($20.00)
                                               PhoneTimeTax ($1.65)
 1602063     4/26/2019 8:55 A     Inmate Bill Payment                   Order 2042                      ($12.39)           $0.54
                                               Commissary ($11.84)
                                               Taxes ($0.55)
 1603145     4/29/2019 6:09 A     Inmate Add                                                             $150.00         $150.54
 Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 13 of 14 PageID #: 4893
Detainee Spending History                                                                                         Page 13 of 13



Trans. #     Date/Time           Entry Type                            Notes                          Amount         Balance
1603514     4/29/2019 il:15 AM   Inmate Bill Payment                   Phone Time Purchase #3849119   ($ 3.30)         $107.24
                                              Phone Time ($40.00)
                                              Phone Time Tax ($3.30)
1605946     5/1/2019 6:34 AM     Inmate Bill ayment                    Order 2043                     ($62.65)          $ 4.59
                                              Com issary ($60.47)
                                              Ta es ($2.18)
1606606     5/2/2019 11:35 AM    Inmate Bill Payment                   Phone Time Purchase #3858501    ($21.65)         $22.94
                                              Phone Time ($20.00)
                                              PhoneTimeTax ($1.65)
1606638      5/2/2019 12:50 PM   Inmate Bill Payment                   Phone Time Purchase #3858749    ($21.65)          $1.29
                                              Phone Time ($20.00)
                                              Phone TimeTax ($1.65)
1613573      5/6/2019 7:00 AM    In ate   d                                                            $150.00         $151.29
1613766      5/6/2019 10:10 AM   Inmate Bill Payment                   Phone Time Purchase #3871608    ($21.65)        $129.6
                                              Phone Time ($20.00)
                                              Phone Time Tax ($1.65)
1614161      5/6/2019 2:05 P     Inmate Bill Payment                   Phone Time Purchase #3872314    ($21.65)        $107.99
                                              Phone Time ($20.00)
                                              Phone Ti e Tax ($1.65)
1614609      5/7/2019 2:00 M     Inmate Bill Payment                   Phone Time Purchase #3875429    ($21.65)         $86.34
                                              Phone Time ($20.00)
                                              Phone Time Tax ($1.65)
1615583      5/8/2019 6:56 AM    Inmate Bill Payment                   Order 2045                      ($75.07)         $11.27
                                              Commissary ($73.33)
                                              Taxes ($1.74)
1615929      5/9/2019 11:27 AM   Inmate Add                                                             $50.00          $61.27
1616301      5/9/2019 9:00 PM    Inmate Bill Payment                   Phone Time Purchase #3883485    ($10.83)         $50.44
                                              P one Time ($10.00)
                                                one Time Tax ($0.83)
Case 6:18-cr-00016-RWS-KNM Document 484 Filed 05/21/19 Page 14 of 14 PageID #: 4894




                          o
                                     •¦ O
